Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election of Group I, Claims 1-2 in the reply filed on September 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2021.  

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, 

Claim Objections
As was requested in the Restriction Requirement, and ignored in Applicant’s response, Claims 1 and 2 are in poor technical and grammatical form, to the point where solely attempting to single out each deficiency will not solve all of the issues.  Again, Applicant is asked to simply read the claims, take note of any subtle, and certainly any obvious, informalities, and rewrite the claims as necessary to place the claims in proper form and to cover Applicant’s intended subject matter.  

Claim 1 objected to because of the following informalities:  The preamble of claim 1 is considered to be improper.  The exact reason for this is not certain, as Applicant’s intent in writing claim 1 is not clear.  In part, claim 1 states, “The distinguishing feature of one kind of transition metal/nitrogen co-doped carbon composite…is that it consists of non-noble metal active components and nitrogen-doped carbon carrier.”  It is not clear why the claim has been worded in such a non-.  Appropriate correction is required.  

Claim 1 is objected to because of the following informalities:  Claim 1 is currently written in two sentences, each sentence beginning with a capital letter and ending with a period.  MPEP 608.01(m) states that each claim must begin with a capital letter and end with a period.  As each claim may only be one sentence in length, it is recommended that the first period be replaced with a comma followed by the term “wherein,” or something to that effect, in order to ensure that the intended subject matter remain in claim 1.  For example, said portion of the claim could be changed from “carbon carrier.  The non-noble metal” to “carbon carrier, wherein the non-noble metal.”  Appropriate correction is required.  

One example of a more traditional approach might include all of the subject matter of instant claim 1 as follows: 

non-noble metal active components and [a] nitrogen-doped carbon carrier, wherein the non-noble metal active components are transition metal salts.”  

Claim 2 is objected to because of the following informalities:   In building upon the objectionable issue of claim 1, discussed above, the preamble of claim 2 simply states “according to claim 1.”  This is not a conventional way of constructing a dependent claim, and it may even be improper, at least either grammatically or otherwise in form.  At the very least, the preamble could refer to the product of claim 1, such as “According to the product of claim 1,” or something else to that effect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
claim 1, the second sentence indicates that the non-noble metal active components are transition metal salts.  Claim 2 similarly refers to the transition metals as being in the form of salts.  However, the non-noble metal/transition metal component of the carbon composite (final product) only appears to be in the form of a transition metal salt as a precursor material and could conceivably be considered an intermediate product (see Specification, pars. 9-10 and withdrawn process claim 3).  Because the claimed invention appears to be limited to the final product, post calcination, it is not clear why the precursor/intermediate form of the transition metal component is claimed.  Oddly, the Examples of the instant Specification list which precursor salt is present, and then generically refer to the calcined product as a “transition metal/nitrogen co-doped carbon composite.”  While it is unusually that the Example does not explicitly refer to the actual compound that is ultimately formed, it is noted that the final form is referred to as a “transition metal” composite, not a “transition metal salt” composite.  Please amend and/or explain, as necessary.  For the purpose of examination, the Office considers the final product claimed to include the transition metal component, not a precursor salt thereof.  Absent a showing of criticality, the methods used to make the claimed composite, including the use of precursors, is not considered to further limit the structure of the claimed composite over the prior art.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 105289688).  
Regarding claim 1, Li teaches catalysts comprising transition metal oxide/nitrogen-doped carbon composite materials (title).  Li expressly teaches that the invention is in response to Pt-based catalysts that, while functional, are expensive, have limited resources, and cannot be widely used (Background technique).  As such, the transition metals are non-noble metals, at least non-platinum.  Further, Li teaches the transition metal component to include cobalt and iron (Summary of the invention).  While the precursor transition metal salts of instant claims 1 and 2 are not considered to further distinguish the structure of the claimed final product, it is noted that Li teaches the use of transition metal chlorides, specifically chlorides of cobalt and iron (process step (3), under Summary of the invention).  
The instantly claimed “for the removal of formaldehyde” is considered to be an intended use of the claimed composite material.  Absent a showing to the contrary, the intended use of a product is not considered to further distinguish the claimed structure over the prior art.  As Li otherwise teaches a substantially identical transition metal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732